DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 line 8, “the barrel” is replaced with “a barrel”
Claim 4 line 5, “delivered at by the end” is replaced with “delivered by the end”
Claim 8 line 8, “the barrel” is replaced with “a barrel”
Reasons for Allowance
Claims 1, 4, 8-9, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to disclose singly or in combination before the effective filing date, the claimed injection monitoring circuitry.
The closest prior art of record is Gentz (US Patent Pub. 20190255252). Gentz teaches an injection monitoring circuitry for coupling to part of an injection device having a syringe (fig 2; 13a) and a plunger rod (fig 2; 16) the injection monitoring circuitry (components within 23a) comprising: an input to receive force measurement data from a force sensor (22), the force measurement data comprising a plurality of timestamped force measurements of force applied by a user to the injection device when an injection is administered to an injection site (see Fig 4, top graph is force measurement data; [0040]); and processing circuitry (fig 5) configured to determine from the force measurement data when an end of injection has been reached, the end of injection corresponding to the plunger rod having reached an end position in a distal portion of the barrel of the syringe during administration of the injection by the user (see [0006], [0040], [0044] and [0046-0047] all teaching how the device is configured to send information about the injection to the user; [0040] teaches that the end of injection may be detected through the data from the sensors, and [0046-0047] taches how the data may be interpreted and used by patients and medical staff for treatment plans.)
wherein the processing circuitry is configured to determine the end of injection from a force profile for an injection administering event, the force profile comprising an ordered time series of the plurality of timestamped force measurements (See Fig 4, [0013] and [0040]).
Gentz does not teach the injection monitoring circuitry wherein the processing circuitry is configured to determine a displacement of the plunger rod within the syringe as a function of time by integrating an area under a characteristic curve fitted to the force profile. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Gentz to satisfy these limitations in combination with the rest of the limitations of the claim.
Regarding independent claim 8, the prior art fails to disclose singly or in combination before the effective filing date, the claimed injection monitoring circuitry.
The closest prior art of record is Gentz (US Patent Pub. 20190255252). Gentz teaches an injection monitoring circuitry for coupling to part of an injection device having a syringe (fig 2; 13a) and a plunger rod (fig 2; 16) the injection monitoring circuitry (components within 23a) comprising: an input to receive force measurement data from a force sensor (22), the force measurement data comprising a plurality of timestamped force measurements of force applied by a user to the injection device when an injection is administered to an injection site (see Fig 4, top graph is force measurement data; [0040]); and processing circuitry (fig 5) configured to determine from the force measurement data when an end of injection has been reached, the end of injection corresponding to the plunger rod having reached an end position in a distal portion of the barrel of the syringe during administration of the injection by the user (see [0006], [0040], [0044] and [0046-0047] all teaching how the device is configured to send information about the injection to the user; [0040] teaches that the end of injection may be detected through the data from the sensors, and [0046-0047] taches how the data may be interpreted and used by patients and medical staff for treatment plans.)
wherein the processing circuitry is configured to determine the end of injection from a force profile for an injection administering event, the force profile comprising an ordered time series of the plurality of timestamped force measurements (See Fig 4, [0013] and [0040]).
Gentz does not teach the injection monitoring circuitry wherein the processing circuitry is configured to determine a displacement of the plunger rod within the syringe as a function of time by integrating an area under a characteristic curve fitted to the force profile, wherein the end of injection is determined using at least one of: wavelet convolution of the force profile and Fourier analysis of the force profile. Furthermore, no art was found that would have made it obvious to one having ordinary skill in the art to modify Gentz to satisfy these limitations in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783